3:18-cv-00758-JMC-SVH        Date Filed 09/09/19       Entry Number 149       Page 1 of 28




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION


   Big Red Box, LLC,
                                                   Civil Action No. 3:18-cv-00758-JMC-SVH
                                   Plaintiff


                                                   THIRD AMENDED COMPLAINT
   vs.

                                                           (Jury Trial Requested)
   Square, Inc., William Tye Grisel, Joe
   Grisel, G5 Marketing Solutions, LLC,
   and Branch Banking & Trust Co.,

                               Defendants




         Plaintiff, complaining of the Defendants above-named, would show this Court:



                                   JURISDICTION

   1.    Plaintiff, Big Red Box, LLC (“BRB”) is a limited liability company whose

         members and nerve center are in Columbia, South Carolina.
   2.    Defendant Square, Inc. (“Square”) is a foreign corporation with its principal

         place of business, “nerve center” and headquarters in the State of California.

   3.    The Defendant William Tye Grisel (“Tye Grisel”) is an individual who

         resides in Lexington, South Carolina.

   4.    The Defendant Joe Grisel (“Joe Grisel”) is an individual who resides at 617

         Willowood Trail, Keller, Texas.

   5.    The Defendant G5 Marketing Solutions, LLC (“G5”) is or was a limited

         liability company registered under the laws of the State of Texas on February



                                               1
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19        Entry Number 149        Page 2 of 28




         25, 2016, with its registered office street address at 2600 Juniper Drive,

         Euless, Texas, 76039.

   6.    Upon information and belief, G5 is administratively dissolved and has lost its

         right to conduct business in Texas.

   7.    G5’s sole member was Tye Grisel.

   8.    Defendant Branch Banking & Trust Co., (“BB&T”) BB&T is a foreign

         corporation with its principal place of business, “nerve center” and

         headquarters in the state of North Carolina.
   9.    As described below the Plaintiff, BRB, suffered significant financial losses

         and other concrete injuries in fact due to the conduct of Defendants herein

         which are likely to be redressed by a favorable judicial decision, an award of

         damages, and assessment of fines and punitive damages.

   10.   This Court has jurisdiction over the parties and subject matter of this action

         under 28 U.S.C. §§ 1331 and 1337.



                                  FACTUAL ALLEGATIONS

   11.   BRB owns and operates a business that rents dumpsters locally, brokers the

         rental of dumpsters nationwide, and employs dozens of people in Columbia,

         South Carolina, including in its local call center.

   12.   A significant portion of BRB’s business depends on handling incoming calls

         from people and businesses around the country needing to rent a construction

         dumpster. BRB generates these calls through heavy internet advertising and

         marketing, and from the purchase of call “leads” from third-party vendors.

         If, for example, an incoming “lead” wishes to rent a dumpster in Arizona,

         BRB brokers the provision of the dumpster through a local provider and

         receives a portion of the rental fee.



                                             2
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19      Entry Number 149        Page 3 of 28




   13.   BRB customarily spends tens of thousands of dollars per month on call leads

         from third-party vendors, as its business depends heavily upon them.

   14.   In or around November of 2013, Plaintiff hired Defendant William Tye

         Grisel (“Tye Grisel”) to work in its Sales, Marketing and IT Department(s).

   15.   Part of Grisel’s job was to work with third-party vendors who provided the

         above-described call “leads.”

   16.   Unbeknownst to Plaintiff, on or about May 9, 2014 Grisel opened an account

         with Defendant Square for a fictitious business he called “The List” or
         “LocalListConstruction.com” (hereafter, “Local List”).

   17.   Grisel opened the Square account using the e-mail address

         “thelist1978@gmail.com,” a Texas “business” phone number 469-751-2597,

         a personal phone number of 803-477-7559, and a physical address of 161

         Woodcrest Lane, Gaston, SC 29053.

   18.   Local List was a complete fiction. It was not an “LLC” or other corporate

         entity under the laws of any state.

   19.   The “LocalListConstruction.com” website accepted by Square in opening the

         account did not actually exist.

   20.   After conjuring the fictitious Local List business into existence and opening a

         Square account, Defendant Tye Grisel embarked upon a scheme to present

         “Local List” to BRB as a vendor of call “leads” whose “invoices” could be

         paid using BRB’s credit cards.

   21.   In reality, the money paid to Local List went into Grisel’s Square account,

         and from there to bank account(s) in his control, including those opened at

         BB&T.

   22.   Through this scheme, within three years after Square opened an account,

         Grisel had used it to defraud BRB of at least $1,049,996.97.



                                               3
3:18-cv-00758-JMC-SVH            Date Filed 09/09/19     Entry Number 149        Page 4 of 28




       23.   The success of the scheme relied upon the knowing, negligent, or reckless

             complicity of the Defendants Square and BB&T, and their neglect of

             established rules and procedures.

       24.   The timeline and specifics of this scheme were as follows:


                November 13, 2013 - Grisel becomes employed by BRB.

                2014 – Grisel, as an IT and Marketing manager, gains use of a BRB
                 company Mastercard issued by Bank of America, ending in 0589.

                May 9, 2014 – Grisel opens the ”Local List” Square account through
                 Square’s website using his own name as the business owner or contact
                 person, a South Carolina address, a Texas phone number, and email
                 address thelist1978@gmail.com. The business is represented to Square
                 as a “Management, Consulting and Public Relations Service.”1

                May 12, 2014 – Square tells Grisel how to make “Local List
                 Construction” appear on BRB’s credit card statements and invoices, so
                 his own name “William Tye Grisel” will not appear.

                May 15, 2014 - Square begins processing and receiving fraudulent
                 charges made by Grisel against BRB’s Bank of America Mastercard
                 0589. The Merchant name appearing on BRB’s credit card statements is
                 “SQ *LOCALISTCONSTR” with no mention of Grisel.

                June 1, 2014 – Square processes a second “SQ *LOCALISTCONSTR”
                 charge on Mastercard 0589 for $1,946.70 with the same notation.

                June 15, 2014 – May 18, 2015 – Square processes 25 more SQ
                 *LOCALISTCONSTR” charges, in increasing amounts against the
                 Mastercard, bringing the total of all fraudulent charges processed by
                 Square on Mastercard 0589 to $138,751.50.

                June 3, 2015 – Grisel continues the scheme using an American Express
                 (AMEX) card issued to BRB officer Ellen Brown, making his first charge
                 for $11,107.60. The charges appear on AMEX statements as
                 “LOCALLISTCONSTRIOColumbia SC.”



   1
    Square uses Visa Merchant Category Classification Codes to classify the type of
   business. The Code given for Local List is 7392.
   https://www.dm.usda.gov/procurement/card/card_x/mcc.pdf

                                                 4
3:18-cv-00758-JMC-SVH         Date Filed 09/09/19      Entry Number 149        Page 5 of 28




             July 23, 2015 @ 2:46 pm – After accepting, from June 3rd – July 9th,
              $52,664.40 in AMEX charges (and transactions now totaling $191,413.90
              from Local List’s apparently single customer, BRB), Square for the first
              time raises questions about the legitimacy of the charges, emailing “Tye
              Grisel” at thelist1978@gmail.com that Square is suspending transactions
              pending “verification” to “ensure the financial security of both you and
              your customers.”

             July 23, 2015 @ 3:32 pm – thelist1978@gmail.com writes back to Square,
              “Why is my account under review? Need someone to contact me. This
              money cannot be withheld. Things have to be paid tomorrow. 803-477-
              5596.” After Square replies that the review will take one business day,
              thelist1978@gmail writes back as “Steve Wazinski” @5:39 pm and asks
              “What is the reason for the verification? I have bee [sic] with you guys
              over a year!” 2

             July 23, 2015 @5:44 pm – Overlooking that it has just received in, in the
              course of security verification, an email purporting to be from a never
              seen name – Steve Wazkinsi – different than its account holder, Square
              asks Grisel/Wazinksi for “secondary” information, stating “We hope to
              make this process as easy as possible so you can get back to business.”
              Following another challenge from Grisel / Wazinksi, Square replies to
              “Steve Wazinski thelist1978@gmail.com , “Dear Tye….” Thereafter,
              Square replies to queries from both Grisel as Grisel and Grisel as
              Wazinski interchangeably without ever noting the disparity.

             July 24, 2015 @1:25 pm – after repeated back and forth with
              Grisel/“Wazinski,” Square explains its reason for suspension: “We
              noticed that you processed multiple payments from a single customer
              using [the AMEX and Bank of America credit cards.]. When a single
              account processes large amounts to a single instrument, this only
              increases the potential fallout should disputes arise.” Square requests a
              copy of the cardholder’s identification card, the service contract with the
              cardholder, and the cardholder’s signature on a Square provided form.

             July 24, 2015 @ 2:54 pm – “Steve Wazinski” emails Square a copy of a
              purported “contract” between LocalListConstruction.com and Big Red
              Box. The contract (which was bogus) contains a cut and pasted image of
              BRB officer Ellen Brown’s signature, and Grisel’s own signature on
              behalf of LocalListConstrruction.com. However, Grisel inadvertently
              leaves his own BRB company email address, “tye@brbdumpster.com” on
              the footer of the contract revealing inadvertently that he’s employed by

   2
    Grisel, when ultimately confronted by BRB in 2017, would claim that Steve
   Wazinski was the president or owner of Local List Construction.


                                             5
3:18-cv-00758-JMC-SVH         Date Filed 09/09/19      Entry Number 149        Page 6 of 28




              BRB. But, as with “Wazinski,” this too goes unnoticed and unchallenged
              by Square.3

             Despite the above discrepancies, Square does NOT attempt to contact
              Ellen Brown, or anyone else at BRB, about the above.

             July 24 – 28, 2015 – Over the next four days, Square corresponds
              interchangeably with Wazinski and Grisel (at the same email address) and
              with Grisel via Twitter (@tgrizzle1), still never noticing.

             July 29, 2015 @10:06 a.m. - Square finally writes: “Hello Tye, We’re
              happy to report that after reviewing your Square account, we’ve returned
              your account to active status and resumed regular deposits to your linked
              bank account.” Square apologizes for any inconvenience caused Grisel.

             From July 23, 2015 until Grisel’s scheme unravels in March of 2017,
              another $858,583.07 will be charged against BRB by Square. Despite the
              existence of dozens of “red flags” in the account per its own guidelines,
              Square will never again challenge or question a single charge, or suspend
              the account for even a moment.

             February 9, 2016 – Square allows Grisel to open a second account under
              name “G5 Marketing Solutions” with website “www.gvsolutions.org,”
              email address griselmarketing@gmail.com, and address of 141 Pelham
              Drive, Suite F, Columbia, SC 29209. Square does not question how a
              ”marketing consultant” could have a “.org” web address reserved for non-
              profit organizations, realize that the webpage does not actually exist, the
              fact “141 Pelham Drive” is a UPS Store.

             February 25, 2016 – G5 Marketing Solutions, LLC is first registered by
              Grisel with Texas Secretary of State.

             February 29, 2016 – with a $100.00 deposit, BB&T opens an account for
              “G5 Marketing Solutions, LLC, accepting its business address as 2600
              Juniper Drive, Euless, TX 76039-4046. The address is actually that of a
              residence, linked to a company called “Cyndex,” and affiliated with Joe
              Grisel.

             March 11, 2016 – Square links the BB&T account to Grisel’s Square
              account so the transactions Square processes will be deposited into the G5
              BB&T account. In the first 30 days of the account, $33,313.14 is
              deposited. In that same time, Grisel will withdraw almost as much for
              clearly personal expenses from an account ostensibly owned by a limited

   3
     Grisel, who worked on site with Ellen Brown, presumably took Brown’s driver’s
   license from her purse and forged her name.

                                             6
3:18-cv-00758-JMC-SVH            Date Filed 09/09/19      Entry Number 149        Page 7 of 28




                 liability company. Ultimately BB&T will allow G5’s funds to be used
                 freely by Grisel and transferred between multiple other accounts he opens
                 at BB&T.

                March 12, 2016 – After commingling several hundred thousand dollars in
                 siphoned payments to Local List among legitimate charges made by other
                 BRB vendors, Grisel leaves BRB’s employment to start his own
                 “consulting” business, G5 Marketing Solutions. Grisel purports to
                 “serve” BRB as a liaison between it and its SEO and call leads vendors,
                 prominent among them the fictional Local List. For G5’s services, BRB
                 pays approximately $1,600.00 per month.

                March 2016 – April 28, 2017, Square processes, and BB&T accepts for
                 deposit into G5 Marketing, LLC’s “business” account, another
                 $611,286.46 in Square transaction payable not to “G5 Marketing
                 Solutions, LLC,” but to “William Tye Grisel.”

                March and April of 2017, - Grisel’s scheme unravels when it becomes
                 apparent that the call “leads” invoiced by “Local List” are duplicates of
                 those already invoiced by another vendor KBD. When challenged, Grisel
                 disclaims any ownership of Local List and states it is owned and run by a
                 “Steve Wazinksi.”

                December 11, 2018 – A Federal Grand Jury returns a 153-count
                 indictment against Grisel for the $1,049,996.97 scheme. 3:18-cr-01097-
                 JFA (Dkt. No.2).

                Present – Despite the indictment, a portion of the stolen funds for which
                 Grisel has been indicted remain in the hands of Square. Per its website,
                 Square charges fees of 3.5% plus .15 cents per transaction keyed in by
                 Grisel.4 To date, Square has not returned these fees to BRB.



                                  Square’s Role in Grisel’s Scheme

       25.   Defendant Square advertises its ability to turn any computer or phone into a

             “Payment Terminal,” promising that a user can “type in any card number into

             [a] computer and have the fund deposited into [an] account the next day.”




   4
    All of Grisel’s transactions were keyed in to the “Square Register” app provided to
   him by Square, which allows input of credit cards without having to swipe them or
   have them otherwise physically present.

                                                7
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19       Entry Number 149        Page 8 of 28




   26.   Defendant Square provides users with equipment, including card readers and

         application software, for this purpose.

   27.   Square earns money by taking a cut of each transaction (2.75% per swipe or

         3.75% plus 15 cents for manually typed transactions).

   28.   Square knows that its products are used “for illegal or improper uses,

         including fraudulent or illegal sales of goods or services, money laundering,

         and terrorist financing.” (emphasis added).

   29.   Because Square profits from operating a system it knows can be misused,
         Square must exercise due care to prevent misuse and protect foreseeable

         victims.

   30.   Consistently therewith, Square must adopt rules for itself and its Users

         designed to prevent misuse of its products and enforce those rules.

   31.   Square must comply with the Bank Secrecy Act and its implementing

         regulations ("Anti-Money Laundering rules"), and the Electronic Funds

         Transfers Act.

   32.   Square must further comply with the Network Rules of MasterCard and

         AMEX.

   33.   Square must follow the above rules in the Opening of new Square accounts,

         Monitoring account activity, the Linking of Square accounts to bank

         accounts, and promptly Suspending accounts when activities that Square

         knows or should know are suspicious (i.e., “red flags”) occur.

   34.   Square must train its employees to follow these Rules, and that training must

         be ongoing.

   35.   Square must supervise its employees to ensure that they are following these

         Rules.

   36.   Square must enforce the rules it imposes on Users intended to prevent fraud.



                                            8
3:18-cv-00758-JMC-SVH            Date Filed 09/09/19      Entry Number 149         Page 9 of 28




       37.   By following the rules in the above four areas, Square can minimize – or

             prevented entirely – foreseeable harm to innocent parties, such as Big Red

             Box.

       38.   If Square ignores these rules, however, harm is inevitable.

       39.   As set forth below, Square’s repeated failure to follow the rules, and its

             ignorance of multiple red flags in the Grisel account(s), caused Big Red Box

             to be defrauded for nearly $1.1 million dollars.


   Account Opening

       40.   Square knows that “one of the best ways” to prevent its system from being

             used for fraud is to properly identify its customers through a vetting process

             when the account is opened.

       41.   Square further knows that its systems allow its users to choose the name that

             "appears on the Buyer's credit and debit card statement for all payments"

             processed by Square for its User, which could disguise the User’s true

             identity.

       42.   Thus, if a new User of a Square account lists a name other than his own on

             the account – such as the name of a purported business – Square must

             determine if that business exists.

       43.   Square must also enforce its own rule that Users use a "true and accurate

             business name …. that clearly identifies you or your business” to ensure that

             persons charged by Square’s Users know whom they are actually paying.

       44.   Beyond that, if the purported User’s business is in an MCC Code 5 deemed

             by Square to be “high risk,” Square must obtain additional information

   5
    A Merchant Category Code (MCC) is a four-digit number listed in ISO 18245 for
   retail financial services. MCC is used to classify the business by the type of goods or
   services it provides


                                                  9
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19        Entry Number 149       Page 10 of 28




          proving the business’s legitimacy, such as business licenses, articles of

          incorporation, and/or a “web presence’ that validates legitimate business

          operations (website, Facebook, LinkedIn, Yelp). Even for “normal” risk

          MCC’s, deviating from expected patterns of activity requires additional

          validation.

    45.   On or about May 9, 2014, Defendant Square assisted Defendant William Tye

          Grisel in opening a Square Account.

    46.   Despite Square’s own User rule requiring “a true and accurate business
          name,” Grisel was allowed to open the account under the false name, “The

          List.”

    47.   Although Grisel’s purported “business” was for “professional services,”

          (MCC 7392) and thus deemed by Square’s own guidelines to be high risk,”

          for fraud, Square required no additional information such as articles of

          incorporation or licenses for "Local List.”

    48.   Had Square requested same, it would have found none existed.

    49.   Had Square requested Local List’s EIN number, it would have received none.

    50.   Had Square looked at Local List’s “website,” LocalListConstruction.com, it

          would have found a dead link. If it looked beyond for additional “web

          presence” for Local List’s purported “professional search engine optimization

          and/or web design business) it would have found nothing.

    51.   Had Square followed its own verification rules for high risk businesses, it

          would have learned that Local List was a fiction.

    52.   As a direct and proximate result of Square’s failure to follow the rules, the

          first and (in Square’s words) “one of the best” ways to prevent its system

          from being used for fraud, was neglected.




                                             10
3:18-cv-00758-JMC-SVH            Date Filed 09/09/19        Entry Number 149      Page 11 of 28




       53.   Three days after opening the account, on May 12, 2014, Square aided Grisel

             to make another name, “Local List Construction” appear on customer credit

             and debit card invoices and prevent his own name from appearing.6

       54.   Grisel thereafter used Square’s help, and its system, to make it appear to BRB

             as if the charges it thereafter received from “Local List” were from a third-

             party vendor with no connection to Grisel.

       55.   Over the next year, with no questions asked by Square, Grisel would use

             Square’s help and its system to steal $138,751.50 from BRB.


   Account Monitoring

       56.   Square must monitor all User accounts for potential suspicious activity,

             including fraud.

       57.   Square must review even single instances of suspected fraudulent activity to

             determine if a reportable suspicious event has occurred.

       58.   Square must maintain records to substantiate its determination that a

             specified transaction or activity is, or is not, suspicious.

       59.   Square must review, and maintain a record of its review, any activity

             considered it knows is a “red flag,” i.e., suspicious for fraud.

       60.   Square’s own guidelines consider the following to be “suspicious”:

                     a. repeated transactions involving the same credit card and/or BIN7,

                         particularly if large.

   6
     While Square may argue (contrary to its User Agreement) that “small business”
   users should be allowed to list their business name on receipts and statements,
   simply by requiring such users to list such business as what they legally are, e.g.,
   “Tye Grisel d/b/a Local List Construction” Square could have prevented the entirety
   of the fraud in this case, and likely beyond this case. By choosing to allow names
   that do not identify the actual User in violation of its User Agreement, however,
   Square cannot disclaim responsibility for ensuring the listed entity’s legitimacy.
   7
     A BIN (Bank Identification Number) is the initial four to six digits of a credit card.


                                                  11
3:18-cv-00758-JMC-SVH         Date Filed 09/09/19      Entry Number 149        Page 12 of 28




                  b. transactions at or near reportable CTR threshold ($10,000).8

                  c. transactions that occur in locations other than the registered

                      geographic location of its User and/or transactions that occur in

                      locations other than the location of the party making payment.

    61.   Regarding the above red flags, had Square been monitoring the account as

          required, it would have seen:

              a. That every one of the 79 transactions processed by Square (totaling

                  almost $1.1 Million) were made using the same three credit cards and
                  three BINS, to wit: 27 transactions to the same BANA Mastercard

                  (BIN 5474) totaling $138,751.50, and 52 transactions to same or

                  similar AMEX (BINs 3767 and 3727) totaling $911,245.47. Besides

                  these three cards / BINS, Square processed no other charges on

                  Grisel’s Square account. In other words, the sole purpose of the

                  Square’s Local List account was to charge one of three credit cards

                  belonging to a single payor, BRB.

              b. That 58 of the 79 transactions were at, near, or above reportable CTR

                  threshold of $10,000.00 and numerous transactions more than

                  doubled the CTR threshold.

              c. That, on multiple occasions, Local List initiated transactions in

                  geographic locations that matched neither the User (Local List) nor

                  the purported “buyer,” BRB. These included numerous charges made

                  without explanation in Keller, TX; Raleigh, NC; Bryson City, NC,

   8
     A currency transaction report (CTR) is a report that U.S. financial institutions are
   required to file with FinCEN for each deposit, withdrawal, exchange of currency, or
   other payment or transfer, by, through or to the financial institution which involves a
   transaction in currency (coin or paper money) of more than $10,000. As a payment
   processor, Square is not required to file reports but nevertheless includes this
   threshold (as well as the lower wire transfer “threshold” of $3,000) as items it
   considers suspicious.

                                             12
3:18-cv-00758-JMC-SVH           Date Filed 09/09/19       Entry Number 149        Page 13 of 28




                    and Merritt Island, FL. Many or most of these charges exceeded

                    $20,000.00. 9

       62.   Besides its obligation to monitor accounts for suspicious or fraudulent

             activity, Square has the right and duty to require additional verification from

             Users at any time after the account is opened, for any reason (including

             suspicious transactions).

       63.   Under Square’s own guidelines red flags arise during these inquiries where:

                    d. Users exhibit an unusual amount of concern regarding Square’s
                        verification and reporting requirements as suspicious.

                    e. Users provide false, misleading, or substantially incorrect

                        information.

       64.   On July 23, 2015, after Square had processed nearly $200,000 in charges that

             by Square’s own definitions were suspicious, Square for the first time

             suspended Grisel’s account and requested he provide “verification” to

             “ensure the financial security of both you and your customers.”

                a. Heedless of the fact that one of its own red flags is a User’s “unusual

                    concern regarding Square’s verification and reporting requirements,”

                    Square took no note of thelist1978@gmail.com protesting the need

                    for verification: “Why is my account under review? Need someone to

                    contact me. This money cannot be withheld. Things have to be paid

                    tomorrow. ….. I’ve been with you guys for more than a year.” Square

                    reassured Grisel the next day, “We hope to make this process as easy

                    as possible so you can get back to business.”

                b. Although Square recognizes, as any reasonable person must, that a

                    User’s

   9
    Square logs the IP address of each transaction and has real-time knowledge of its
   User’s location.

                                                13
3:18-cv-00758-JMC-SVH         Date Filed 09/09/19     Entry Number 149         Page 14 of 28




                 “providing false, misleading, or substantially incorrect information”

                 is a major signifier of fraud, Square proceeded to ignore the fact that

                 Grisel began identifying himself as “Steve Wazinski.” Beyond not

                 even asking why, Square proceeded to communicate interchangeably

                 with Grisel/Wazinski over the next several days. Similarly, no alarm

                 was raised when Grisel, to “verify” the arms-length agreement

                 between Local List, and Big Red Box, inadvertently left his BRB

                 company email address (“tye@brbdumpstercom”) in the foot of the
                 contract.

    65.   Thus, even as its own fraud investigation created more questions than it

          answered, Square asked none of them.

    66.   Likewise, although Square had the name of the other parties to the contract –

          including Ellen Brown (whose AMEX cards Square had repeatedly charged

          and whose driver’s license Square now had) Square did not try to contact

          Brown personally.

    67.   Had Square contacted Brown and simply mentioned that its User was actually

          Grisel, his fraud would have ended in 2015 and been limited to a sixth of

          what it eventually totaled. Instead, on July 29, 2015, without ever talking to

          anyone other than Grisel, Square restored Grisel’s account rights in full.

    68.   Square would never again question a single transaction.

    69.   As a direct and proximate result, Grisel went on to steal another $858,583.07

          from BRB.



   Linking of Square Accounts to BB&T

    70.   Square allows bank accounts (e.g., checking accounts) to be linked by Users

          to the Square account, so money processed by Square (after being held by

          Square) is transferred to the User’s bank account.

                                             14
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19       Entry Number 149       Page 15 of 28




    71.   Besides the other risk factors for fraud described above, Square must

          consider the details of the bank account linked by its User to the Square

          account. A red flag for potential fraud arises where:

             a. Square Users for no apparent reason have multiple accounts under a

                 single name, or multiple accounts sharing the same bank account.

             b. A bank account is linked for deposit belonging to an entity or person

                 other than the Square User.

    72.   On or about February 9, 2016, Grisel opened a second Square account his
          own name for “G5 Marketing Solutions”

    73.   Upon information and belief, as with Local List, Square did not verify the

          legitimacy of G5 Marketing. Had it done Square would have found that G5

          Marketing did not actually yet exist as a corporate entity.

    74.   It would not so exist until February 25th.

    75.   On or about February 29, 2016, G5 Marketing Solutions, LLC opened an

          account at Defendant BB&T Bank, using a registered agent address for G5 of

          2600 Juniper Drive, Euless, TX 76039-4046,

    76.   Upon information and belief, on or about March 11, 2016 Grisel linked both

          the “Local List” and “G5”accounts to the G5 Marketing Solutions, LLC

          account at BB&T Bank. Both Square accounts were, however in his

          individual name, and the only Square account that was used to process the

          account was the “Local List” account which belonged, personally, to Grisel.

    77.   The subsequent transfer by Square, over the next year, of $611,286.46 into

          the BB&T from Grisel’s Square account again raised Square’s own red flags,

          namely:

             a. That Grisel had multiple accounts under a single name, and multiple

                 accounts sharing the same BB&T bank account.



                                             15
3:18-cv-00758-JMC-SVH          Date Filed 09/09/19      Entry Number 149        Page 16 of 28




              b. That the payments from BRB – processed to Grisel’s “Local List”

                  Square account, were being deposited into a bank account that

                  belonged to a separate legal entity – G5 Marketing Solutions, LLC.10

    78.    At any time, Square could have questioned why funds payable to “Local

           List” (a/k/a Grisel) were being deposited into an account belonging to G5

           Marketing Solutions, LLC, but never did.

    79.    Had Square done so, and/or had it suspended such transactions, $611,286.46

           of the fraudulent transactions would have been prevented.


        Suspension or Closing Square Accounts

    80.    Square has a right under its User Agreement to suspend or deactivate User

           accounts if it confirms or even suspects fraud.

    81.    At the appearance of even a single red flag – including those set forth above

           in the opening, monitoring, or linking of accounts, Square was within its

           rights to suspend or terminate Grisel’s accounts.

    82.    However, in the over 1,000 days that Square maintained account(s) for

           Grisel, it suspended his ability to use the accounts on a single occasion in

           2015, for 5 days.

    83.    Had Square followed its own rules, including those intended to comply with

           the Bank Secrecy Act, Anti-Money Laundering rules, and other common-

           sense policies, Square’s system could never have been used by Grisel to

           defraud BRB.

    84.    By not following these rules, Square caused Big Red Box to be harmed for

           $1,049,996.97.


   10
     While Grisel opened a Square account under the name G5 Marketing Solutions, the
   LLC itself had no Square account. Moreover, all of the payments made to Square
   later deposited into G5’s LLC account at BB&T were payable to Grisel individually.

                                              16
3:18-cv-00758-JMC-SVH         Date Filed 09/09/19      Entry Number 149          Page 17 of 28




    85.   Perversely, by not following these rules, instead of harm to itself, Square

          pocketed 2.75% to 3.75% of each transaction, at zero risk to itself.




                                    The Role of BB&T

    86.   Defendant BB&T, as a financial institution, must comply with the Bank

          Secrecy Act, Anti-Money Laundering rules, USA PATRIOT Act, and

          FinCen’s Know Your Customer (KYC) guidelines, and develop and exercise
          its own due diligence guidelines.

    87.   Regarding the opening and use of business accounts, BB&T is required to (a)

          identify and verify the identity of its customer, (b) identify and verify the

          identity of “beneficial owner” of customers that are legal entities, and (c)

          conduct ongoing monitoring to identify suspicious transactions.

    88.   As part of these obligations, Defendant BB&T is also required create a model

          of “expected transactional behavior” for the business type and monitor the

          accounts for deviations from that expected behavior.



   Account Opening

    89.   On or about February 29, 2016, G5 Marketing Solutions, LLC opened an

          account at Defendant BB&T Bank, using a registered agent address for G5 of

          2600 Juniper Drive, Euless, TX 76039-4046,

    90.   Because G5 was an LLC, BB&T had to identify and verify its legitimacy and

          properly identify its beneficial owner.

    91.   Had BB&T attempted to verify the address it accepted from G5, “2600

          Juniper Drive, Euless, TX” it would have discovered it to be a residential




                                              17
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19       Entry Number 149         Page 18 of 28




          home claimed as a business address for at least 18 companies11 many of

          which were owned or controlled by Joe Grisel and implicated in alleged

          fraudulent conduct. See, Sullins, et. al., v. Joe Grisel, et al., Cause No. 348-

          282711-15, Tarrant County, Texas.

    92.   Had BB&T inquired into the “beneficial owner” of G5 Marketing Solutions,

          LLC, it would have learned that Tye Grisel did not live at the address given

          to BB&T in Texas – or anywhere in Texas -- but resided in South Carolina.

    93.   Thus, BB&T allowed the account -- created specifically by Grisel for
          personal receipt of stolen funds -- to be opened.



   Account Monitoring

    94.   After allowing the account to be opened, BB&T had an affirmative obligation

          to “conduct ongoing monitoring to identify suspicious transactions” under the

          Bank Secrecy Act, Anti-Money Laundering rules, and FinCen guidelines, and

          general fraud prevention practices. Suspicious activities, a/k/a red flags for

          fraud include, but are not limited to:

             a. Unexplained changes in business address to a state other than where

                 the account was opened.

             b. Using addresses meant to appear as the physical address of the

                 business, but which are not.

             c. The opening of additional accounts under different names – including

                 business names -- and transfers among such accounts.



    Camaten LLC, La Corrida Investments LLC, Cyndex Services LLC, Hed First
   11

   LLC, Hair Today Gone Tomorrow Electrolysis LLC, Yys Media LLC, Xm316 LLC,
   Color Your World LLC, Fcs Foundation And Concrete Srv LLC, Virtuosity
   Formulations LLC, Piston Power Publishing LLC, Fcs Foundation Repair LLC, G5
   Marketing Solutions LLC, Aeg Enterprises LLC, Chadwell Business Svcs LLC, Jdu
   Enterprises LLC, Ppsftw LLC, and Enlightened Legacy Global LLC.

                                             18
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19      Entry Number 149        Page 19 of 28




             d. The existence of electronic transactions at or above the reportable

                 CTR threshold ($10,000).

             e. The payment of patently non-business expenses from a business

                 account, and/or treatment of a business-owned account as the personal

                 account of an individual.

             f. The deposit of funds payable to a party other than the business into

                 the business account.

             g. Sudden changes in account activity.


    95.   In the present case, red flags for fraud appeared almost immediately in the

          account BB&T allowed to be opened for G5. These include but were not

          limited to:

             a. The change of address in the first month of the account’s existence

                 from the Texas address to “141 Pelham Dr., STE F139, Columbia, SC

                 29209.”

             b. That 141 Pelham Dr., STE F139, Columbia, SC 29209 is a UPS Store

                 near Garner’s Ferry Road, in Columbia, SC; not a “physical address”

                 at which any person associated with “G5” could be found, as required

                 by law.12

             c. The opening of five additional BB&T accounts under different names

                 in 2016 and 2017, including an individual account for “William Tye

                 Grisel,” a business account for “G5 d/b/a Sweet Tease,” a business

                 account for “G5 d/b/a Columbia Discount Auto,” one for “G5 d/b/a

                 Mobile Thrones and one for “G5 d/b/a Drone FX,” using the same


    See, CIP rule (31 C.F.R. § 103.121), which implements §326 of the USA
   12

   PATRIOT. Shell, fictional or fraudulent companies frequently use “Rental
   Addresses” to disguise their activities and appear legitimate.

                                             19
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19      Entry Number 149        Page 20 of 28




                 UPS Store address, and subsequent transfer of funds between

                 accounts.

             d. The existence of 29 transactions at or above the reportable CTR

                 threshold ($10,000) without, presumably, any notation, challenge or

                 activity reporting.

             e. The payment of obviously non-business expenses from the “G5

                 Marketing Solutions, LLC, account” including Child Support

                 obligations, personal credit cards, and gambling expenses.
             f. The deposit, without apparently any challenge or question by BB&T,

                 of numerous deposits from Square not properly payable to G5

                 Marketing Solutions, LLC but personally to “William Tye Grisel.”

             g. The change, from an account begun with $100.00, to monthly

                 deposits that approached or exceeded $70,000.00, with withdrawals

                 nearly as high.

    96.   To the extent BB&T fulfilled its obligation to create a model of expected

          transactional behavior for a sole member marketing LLC, with no employees

          other than Grisel, the behavior of G5 grossly departed from that model.

    97.   Despite multiple red flags in the account opening, in ongoing activity and

          behavior, BB&T took no action to question or restrict use of the accounts.

    98.   As a direct and proximate result of BB&T’s wrongful acts, Tye Grisel was

          allowed to steal $611,286.46 from Plaintiff BRB.



                                       The Role of Joe Grisel

    99.   Upon information and belief, Joe Grisel (and the companies owned or

          controlled by him) participated with Tye Grisel.




                                             20
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19       Entry Number 149        Page 21 of 28




    100. Upon information and belief, at least 13 of the transactions set forth above

          were made at or around Joe Grisel’s home on Willowood Trail, in Keller,

          Texas.

    101. Joe Grisel’s Willowood address was likewise given to Square as an address

          for Local List Construction and appeared on invoices created using Square

          Register’s software.

    102. Joe Grisel allowed Tye Grisel to use another address, 2600 Juniper Drive,

          Euless, TX as the initial straw address for G5 Marketing Solutions, LLC.
    103. Joe Grisel allowed Grisel to use Cyndex, a company he is affiliated with (and

          which is involved in a civil conspiracy lawsuit in Tarrant County, Texas) as

          registered agent for G5.

    104. Upon information and belief, Defendant Joe Grisel received and used funds

          or otherwise benefited directly or indirectly from funds rightfully belonging

          to Plaintiff, in an amount to be shown at trial and otherwise benefited from

          the scheme.

                Damage to Plaintiff as a Result of Defendants’ Wrongful Acts

    105. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff has

          suffered out of pocket losses of at least $1,049,996.97.

    106. Defendants are jointly and severally liable for the losses and such other

          damages, costs, attorney’s fees, interest thereon, and other relief as awarded

          at trial in the above amount, except that Defendant BB&T’s liability for

          actual damages of the above amount is limited to the $611,286.46 received

          by BB&T into the account(s) it created for Grisel.

    107. Defendant Square earned, by its participating in this scheme, transaction fees

          between $15,465.81 and $41,000 from fraudulent transactions made by

          Grisel, for which it is liable along with such other sums stolen.



                                             21
3:18-cv-00758-JMC-SVH        Date Filed 09/09/19       Entry Number 149         Page 22 of 28




    108. As a direct and proximate result of Defendants’ negligent, reckless, willful,

          intentional, and unlawful conduct, its violations of the Plaintiff’s rights under

          state and federal law Plaintiff has been damaged in an amount to be

          determined by the trier of fact.

    109. The harms caused by Defendants is likely to be redressed by a favorable

          judicial decision, and through both injunctive relief, an award of damages,

          and assessment of fines and punitive damages.

                         FIRST CAUSE OF ACTION
                    AS TO DEFENDANTS SQUARE, BB&T,
               G5 MARKETING SOLUTIONS, LLC, & JOE GRISEL

                                   (Aiding and Abetting)

    110. The allegations contained hereinabove are repeated as if fully alleged herein

          verbatim, to the extent not inconsistent with the allegations of this cause of

          action.

    111. Plaintiff would show that Defendant Tye Grisel owed Plaintiff a fiduciary

          duty and was bound to act with good faith and due regard to the interest of

          the Plaintiff.

    112. Defendant Square – who was provided applicant information by Tye Grisel

          and saw during its July 2015 “verification” that Grisel had BRB company e-

          mail address, knew or should have known that Grisel was employed by

          Defendant and as such owed a fiduciary duty.

    113. As set forth hereinabove, while employed by Plaintiff, Defendant Tye Grisel

          breached his duties to the Plaintiff by way of the fraudulent schemes

          described hereinabove.

    114. Defendant Square not only knew of the breach but participated in each

          fraudulent transaction herein but profited directly from such transactions.



                                             22
3:18-cv-00758-JMC-SVH          Date Filed 09/09/19         Entry Number 149     Page 23 of 28




    115. Defendant Tye Grisel’s scheme involved direct or obvious fraudulent

          charges, for his direct and obvious benefit, in clear breach of his fiduciary

          duties to the Plaintiff.

    116. Defendants Square, BB&T, G5, and Joe Grisel knowingly or recklessly

          participated in these transactions, and directly aided and enabled Tye Grisel

          to breach his fiduciary duty to the Plaintiff.

    117. Defendant Square knowingly participated in allowing the opening of the

          account and processing of stolen funds and retaining a portion thereof as fees.
    118. As a direct and proximate result of Defendants’ assistance, by reckless or

          intentional means to be shown at trial, Plaintiff has been damaged in an

          amount to be determined by the trier of fact.



                    FOR A SECOND CAUSE OF ACTION
          AS TO DEFENDANTS SQUARE, BB&T, G5 SOLUTIONS, LLC,
                       TYE GRISEL & JOE GRISEL

                                        (Conversion)
    119. The allegations contained hereinabove are repeated as if fully alleged

          verbatim, to the extent not inconsistent with the allegations of this cause of

          action.
    120. The actions of Defendants constitute conversion of the money or property of

          Plaintiff.

    121. The Plaintiff had an interest, including a property right, in the above sums.

    122. Defendants converted Plaintiff’s money to their own use, profiting directly

          from their actions (including fees “earned” on fraud transactions held by

          Square), which were converted to their own respective uses.

    123. Because of the unlawful conversion of property by Defendants, injuries have

          been inflicted upon Plaintiff that may be recovered by way of judgment


                                              23
3:18-cv-00758-JMC-SVH         Date Filed 09/09/19         Entry Number 149      Page 24 of 28




          against Defendants for a sum over the value of all sums converted, plus

          interest, other consequential damages, punitive damages, costs and attorney’s

          fees.

                         FOR A THIRD CAUSE OF ACTION
                       AS TO DEFENDANTS SQUARE & BB&T

                           (Action for Money Had & Received)
    124. The allegations contained hereinabove are repeated as if fully alleged

          verbatim, to the extent not inconsistent with the allegations of this cause of

          action.

    125. Defendant Square held money – including holding at least for a time the

          proceeds of each and every transaction complained of – for the benefit of Tye

          Grisel, Joe Grisel, or G5.

    126. Defendant Square at present retains “fees” that it earned on fraudulent

          transactions.

    127. Defendant BB&T may, upon information and belief, held sums on deposit

          obtained by fraud, not properly payable to G5 but nevertheless deposited into

          the account of G5 Marketing.

    128. Upon information and belief, Defendant BB&T holds or may hold sums in

          accounts for other Defendants herein containing funds stolen from Plaintiff

          BRB.

    129. Defendants ought, in equity and good conscience, to pay said money over to

          the Plaintiff.

    130. Plaintiffs respectfully request that this Court issue an order directing same,

          plus such other relief as is just and proper.




                                              24
3:18-cv-00758-JMC-SVH         Date Filed 09/09/19         Entry Number 149      Page 25 of 28




                       FOR A FOURTH CAUSE OF ACTION
                      AS TO DEFENDANTS SQUARE & BB&T

                                   (Unjust Enrichment)
    131. The allegations contained hereinabove are repeated as if fully alleged

          verbatim, to the extent not inconsistent with the allegations of this cause of

          action.

    132. Defendants have been enriched at Plaintiff’s expense.

    133. Defendants are without justification for retaining or earning any sum from the

          fraudulent activities described above.

    134. To the extent Plaintiff lacks otherwise an adequate remedy at law, Plaintiff

          respectfully request this Court issue an order directing return of said sums,

          plus such other relief as is just and proper.


                         FOR A FIFTH CAUSE OF ACTION
                       AS TO DEFENDANTS SQUARE& BB&T

                                        (Negligence)
    135. The allegations contained hereinabove are repeated as if fully alleged

          verbatim, to the extent not inconsistent with the allegations of this cause of

          action.

    136. Defendants Square and BB&T owed Plaintiffs a duty to exercise due care

          which arises by statute, regulation, and the common law, including the BSA,

          AML Rules, the USA PATRIOT Act, the EFTA, and Defendants own stated

          rules and guidelines.

    137. Defendants’ duty arises additionally from their undertaking to protect third

          parties.




                                              25
3:18-cv-00758-JMC-SVH            Date Filed 09/09/19    Entry Number 149        Page 26 of 28




    138. Defendants’ duty arises additionally from their undertaking to generate fees

          and profits by providing services to Grisel and his confederates including G5,

          which fees were paid by BRB, and which to date are retained by Defendants.

    139. Defendants breached their duties to Plaintiff BRB as described above, and in

          such other respects as may be shown at trial.

    140. The breach of duty by Defendants was in conscious, reckless disregard of the

          rights of Plaintiff.

    141. As a direct and proximate result of the negligent, careless, reckless, willful
          and wanton acts and omissions of the Defendants, judgment should be

          granted to the Plaintiff for both actual and punitive damages.


     FOR A SIXTH CAUSE OF ACTION AS TO DEFENDANTS SQUARE, G5
                MARKETING SOLUTIONS, LLC, & BB&T
                                 (Violation of SC Code §39-5-10)

    142. The allegations contained hereinabove are repeated as if fully alleged

          verbatim, to the extent not inconsistent with the allegations of this cause of

          action.

    143. The allegations contained hereinabove are repeated as if fully alleged herein

          verbatim, to the extent not inconsistent with this cause of action.
    144. The activities of the Defendants constitute “trade or commerce” as defined by

          South Carolina Code Section 39-5-10, et.seq., (as amended).

    145. The actions of the Defendants, above described, constitute unfair and

          deceptive acts and practices in the conduct of trade and commerce, as

          prohibited by the South Carolina Unfair Trade Practices Act, 39-5-10 et.seq.,

          and are willful violations thereof.




                                                26
3:18-cv-00758-JMC-SVH              Date Filed 09/09/19    Entry Number 149         Page 27 of 28




    146. The actions of the Defendants have a real and substantial potential for

           repetition and affect the public interest, as shown by the following facts and

           such others as may be shown at trial:

               a. The assessment and processing of fraudulent charges by one or both

                    Defendants on over 79 occasions;

               b. Square’s pattern and practice of allowing, participating in, and

                    profiting by a willful failure to vet prospective users or detect or

                    investigate fraudulent conduct, including red flags of fraudulent
                    activity under its own guidelines, while retaining fees as a “payment

                    processor.”

               c. BB&T’s pattern and practice of allowing alleged “corporate” accounts

                    to be opened without following standards and regulations (including

                    those referenced above) intended to prevent money laundering, terrorist

                    financing, or fraud, and allowing free use of business entity accounts by

                    individuals.

               d. Multiple instances of deceptive and fraudulent acts committed against

                    Plaintiff by Defendant G5.

    147. The Plaintiff has suffered an ascertainable loss due to the unlawful actions of

           the Defendants, entitling Plaintiff to recover actual damages in an amount to be

           proven at trial, treble said actual damages, and an award of attorney’s fees and

           costs.



                                     PRAYER FOR RELIEF

           WHEREFORE, the prayer of the Plaintiff is for judgment in an amount

   sufficient to compensate Plaintiff for actual damages, with punitive damages,

   statutory damages, such interest as is allowable by law, costs, attorney’s fees, and

   such other relief as is just and proper.

                                                 27
3:18-cv-00758-JMC-SVH   Date Filed 09/09/19      Entry Number 149      Page 28 of 28




                                 DAVE MAXFIELD, ATTORNEY, LLC


                                 By:        s/ Dave Maxfield____
                                            David A. Maxfield, Esq., Fed ID 6293
                                            P.O. Box 11865
                                            Columbia, SC 29211
                                            803-509-6800
                                            855-299-1656 (fax)
                                            dave@consumerlawsc.com


   July 25, 2019




                                       28
